      Case 1:19-cr-00198-RJA-JJM Document 46 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                        19-CR-198-A
SHELBY HOLCOMB,
                                  Defendant.


      This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On February 12, 2021,

defendant Shelby Holcomb appeared before Magistrate Judge McCarthy and entered a

plea of guilty to Count 1 of the Indictment which charges him with Felon in Possession

of Ammunition in violation of 18 U.S.C. § 922(g)(1).

       Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No. 42)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the February 12, 2021, change-

of-plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Holcomb’s plea of guilty was knowing, voluntary, and has

a factual basis. Accordingly, defendant Holcomb’s plea of guilty is accepted based

upon the oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 42. Sentencing is scheduled for July 9, 2021 at 12:30 pm.
      Case 1:19-cr-00198-RJA-JJM Document 46 Filed 03/25/21 Page 2 of 2




The parties are directed to the Court’s forthcoming Text Order for the submission of

sentencing documents.

      IT IS SO ORDERED.


                                         ___s/Richard J. Arcara______

                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT


Dated: March 25, 2021
